DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2022 has been entered.
 
Response to Amendment
The Amendment filed 05/10/2022 has been entered.  Claims 1-10, 12-15, and 18-21 remain pending in the application.  Claims 11, 16-17, and 22 have been canceled.  New claim(s) 23 has been added.  Applicant's amendments to the claims have overcome the 112(a) rejections previously set forth in the Final Rejection mailed 03/01/2022.  

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Claims 1-10, 12-15, 18-21, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains the limitation “positioning at least one blade insert within a mold cavity” in line 7.  Claim 1 contains the limitation “the at least one blade insert positioned within the mold cavity” in line 12.  It is unclear if the limitation in line 12 is redundant or if the method involves removing (unclaimed) and replacing the blade insert from the mold cavity.  Claims 2-10, 12-15, 18-21, and 23 are rejected due to their dependence on rejected claim 1.  

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Claims 1, 4-8, 12-14, and 18-19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Cleboski et al. (US 2012/0005966 A1).  
Regarding claim 1, Cleboski teaches methods of forming such earth-boring tools (a method of forming a body of an earth-boring downhole tool, comprising; paragraph [0002]).  Cleboski teaches that the interior 104 of the bit crown mold 103 may then be filled with one or more particulate core materials 105, as shown in FIG. 11B (paragraph [0069]).  Cleboski teaches forming at least one of the material, the strip, and the another strip by rapid prototyping (the at least one blade insert being additively manufactured; Cleboski claim 10).  Cleboski teaches that the strip 61 may include hard particles 63, which may or may not be characterized as superabrasive particles, bound together by, for example, an organic binder 62 (and comprising particles of hard-phase material and a binder material; paragraph [0040]).  Cleboski teaches that one or more green inserts 91 may be placed in a drill bit crown mold 103 in locations where abrasiveness is desired (positioning at least one blade insert within a mold cavity of a mold such, the mold cavity having a shape corresponding to the shape of the body of the earth-boring downhole tool to be formed therein, the at least one blade insert positioned within the mold cavity; paragraph [0068]; one of ordinary skill in the art would understand that a mold cavity has the shape of the object being molded).  Cleboski teaches that bit 31 may also include cutter pockets 42 in the blades 39 configured to receive cutting elements 44 (at least one opening, the at least one opening defines a location of a corresponding cutting element pocket within the earth-boring downhole tool to be formed therein; paragraph [0036]).  Cleboski teaches that cutting elements 44 may have a face made of polycrystalline diamond compact (PDC) or some other hard material for shearing away the formation to be drilled (an interior surface of the at least one blade insert defining at least one opening sized to receive a respective PDC cutting element the corresponding cutting element pocket configured to receive the respective PDC cutting element; paragraph [0036]).  Cleboski teaches that the superabrasive particles 71 may be of any selected size and shape (an interior surface of the at least one blade insert defining at least one opening sized to receive a respective PDC cutting element the corresponding cutting element pocket configured to receive the respective PDC cutting element; paragraph [0055]; any size and shape reads on sized to receive a respective PDC cutting element).  Cleboski teaches that as the drill bit rotates, the cutters or abrasive structures thereof cut, crush, shear, and/or abrade away the formation material to form the wellbore (outer surfaces of the at least one blade insert are configured to form an outer surface and at least portions of rotationally leading and rotationally trailing surfaces of at least one blade of the body of the earth-boring downhole tool to be formed; paragraph [0004]).  Cleboski teaches that the interior 104 of the bit crown mold 103 may then be filled with one or more particulate core materials 105, such as, tungsten carbide, other erosion- and abrasion-resistant materials, iron, steel, stainless steel, titanium, titanium alloys, nickel, nickel alloys, INVAR® alloy, other tough and ductile materials (providing additional particles of hard-phase material within the mold cavity; paragraph [0069]).  Cleboski teaches that a conventional infiltrant material 107, such as a copper or copper-nickel alloy or a high melting-point non-metallic binder, such as a glass-based material, may be employed to infiltrate the inserts 91 and the rest of the bit body (and infiltrating the additional particles of hard-phase material with molten metal, and sintering and/or infiltrating the at least one blade insert to form the body of the earth-boring downhole tool comprising the corresponding cutting element pocket at least partially defined by the interior surface of the at least one insert; paragraph [0073]).  Cleboski teaches that the inserts 91 may be incorporated into a green bit body, such as a pressed, green bit body, which then may be sintered to form a drill bit (paragraph [0078]).  Cleboski teaches that the superabrasive particles 71 that will be placed on the strip 61 through the screen 51 e may be concentrated on the strip 61 as desired, such as, for example, at the leading edge of a blade 19 (blade; paragraph [0048]).  Cleboski teaches that the strip 61 may have any desired shape or size (paragraph [0038]).  Cleboski teaches that the strip 61 may have a major surface that is flat, curved, stepped, or any combination thereof (paragraph [0038]).  Cleboski teaches that the strip 61 may have any shape or size that is convenient for the final application, as will be appreciated by one of ordinary skill in the art (paragraph [0038]).  
Regarding claim 4, Cleboski teaches the method of claim 1 as stated above.  Cleboski teaches that the binder 62 can include, for example, aqueous and gelation polymers or inorganic polymers (paragraph [0042]).  
Regarding claim 5, Cleboski teaches the method of claim 1 as stated above.  Cleboski teaches that adhesive 66 may be provided over a strip 61 (paragraph [0060]).  
Regarding claims 6, 8, 12, and 18-19, Cleboski teaches the method of claim 1 as stated above.  Cleboski teaches that the interior 104 of the bit crown mold 103 may then be filled with one or more particulate core materials 105, such as, tungsten carbide, other erosion- and abrasion-resistant materials, iron, steel, stainless steel, titanium, titanium alloys, nickel, nickel alloys, INVAR® alloy, other tough and ductile materials (paragraph [0069]).  
Regarding claim 7, Cleboski teaches the method of claim 6 as stated above.  Cleboski teaches that each aperture 54 may have a diameter that is slightly larger than the average diameter of superabrasive particles 71, but less than two times the average diameter of the superabrasive particles (paragraph [0049]).  
Regarding claim 13, Cleboski teaches the method of claim 12 as stated above.  Cleboski teaches that the conventional infiltrant material 107, such as a copper or copper-nickel alloy or a high melting-point non-metallic binder, such as a glass-based material, may be employed to infiltrate the inserts 91 and the rest of the bit body (paragraph [0073]).  
Regarding claim 14, Cleboski teaches the method of claim 1 as stated above.  Cleboski FIGs. 11A-11C show a non-planar interface between the at least one insert and a remainder of the body of the earth-boring downhole tool.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 2 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cleboski et al. (US 2012/0005966 A1) as applied to claim 1 above, and further in view of Miess (US 2016/0052108 A1).  
Regarding claim 2, Cleboski teaches the method of claim 1 as stated above.  Cleboski teaches forming at least one of the material, the strip, and the another strip by rapid prototyping (claim 10).  Cleboski is silent regarding the machine used for rapid prototyping.  Regarding the subject limitation, in order to carry out the invention of Cleboski, it would have been necessary and obvious to look to the prior art for exemplary methods of rapid prototyping used in forming earth boring tools.  Miess provides this teaching.  Miess is similarly concerned with earth-boring tools or drilling tools, including, for example, core bits, roller-cone bits, fixed-cutter bits, eccentric bits, bicenter bits, reamers, reamer wings, or any other downhole tool including superabrasive compacts, without limitation (paragraph [0114]).  Miess teaches creating a part having positive dimensions such as by wax printing or rapid prototyping machines (paragraph [0077]).  Miess teaches that 3-D printing a metal can in the shape of a positive form of a substrate having PCD portions thereon, and that 3-D printing (e.g., laser sintering, metal sintering) of metals and refractory metals may be achieved by using a suitable 3-D metal printer, such as, but not limited to those available from 3D Systems Corp. of U.S.A, EOS GmbH of Germany, Arcam AB of Sweden, or ExOne Co. of the U.S.A. and Japan (paragraph [0102]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the insert of the prior art combination, using 3-D printing rapid prototyping, as taught by Miess, motivated to form a conventional insert using known and tested methods predictably suitable for earth boring applications.  
Regarding claim 20, Cleboski teaches the method of claim 1 as stated above.  Cleboski teaches forming at least one of the material, the strip, and the another strip by rapid prototyping (claim 10).  Cleboski is silent regarding the dimensions of the body or the inserts.  Regarding the subject limitation, in order to carry out the invention of Cleboski, it would have been necessary and obvious to look to the prior art for exemplary dimensions used in inserts for forming earth boring tools.  Miess provides this teaching.  Miess is similarly concerned with earth-boring tools or drilling tools, including, for example, core bits, roller-cone bits, fixed-cutter bits, eccentric bits, bicenter bits, reamers, reamer wings, or any other downhole tool including superabrasive compacts, without limitation (paragraph [0114]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the insert of the prior art combination, and adjusting and varying the dimensions, such as within the claimed ranges, as taught by Miess, motivated to form a conventional insert using known and tested dimensions predictably suitable for inserts for earth boring applications.  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cleboski et al. (US 2012/0005966 A1) as applied to claim 1 above, and further in view of Griffo (US 20050115743 A1).  
Regarding claim 3, Cleboski teaches the method of claim 1 as stated above.  
Cleboski is silent regarding providing fibers in the binder material of the at least one insert.  
Griffo is similarly concerned with inserts in roller cone rock bits, hammer bits and drag bits used for subterranean drilling and the like (paragraph [0026]).  Griffo teaches that cemented tungsten carbide often exhibits gross brittle fracture during more demanding applications, which may lead to catastrophic failure (paragraph [0027]).  Griffo teaches that the multi-material phase component 16 comprises a core 20 of tungsten carbide and cobalt powder surrounded by a shell 22 of cobalt metal (paragraph [0037]).  Griffo teaches that the fibers are fabricated from a mixture of powdered WC—Co, powdered Co, and thermoplastic binder such as wax by the extrusion process (paragraph [0037]).  Griffo teaches that the fibers 18 have a WC—Co core 20 thickness in the range of from about 30 to 300 micrometers, surrounded by a shell 22 of cobalt having a thickness in the range of from about 3 to 30 micrometers (paragraph [0037]).  Griffo teaches that the binder may be as much as 50 percent by volume of the total mixture (paragraph [0037]).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the binder of Cleboski to include fibers, as taught by Griffo to increase the toughness of the composite and reduce gross brittle fracture during more demanding applications, which may lead to catastrophic failure.  

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cleboski et al. (US 2012/0005966 A1).
Regarding claims 9-10, Cleboski teaches the method of claim 1 as stated above.  Cleboski teaches that the mesh size of the superabrasive particles 71 may be, for example, from +20 ASTM (American Society for Testing and Materials) to −400 ASTM (paragraph [0049]).  It has been held that obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05 (I).  

Claims 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cleboski et al. (US 2012/0005966 A1) as applied to claim 1 above, and further in view of Voglewede et al. (US 2020/0398343 A1).  
Regarding claims 15 and 21, Cleboski teaches the method of claim 1 as stated above.  
Cleboski is silent regarding forming a portion of an outer surface of the at least one insert to have a geometry conforming to a geometry of a portion of at least one interior surface of the mold defining the mold cavity within the mold, and wherein positioning the at least one insert within the mold cavity comprises positioning a portion of an outer surface of the at least one insert adjacent the portion of the at least one interior surface of the mold and wherein providing at least one insert comprises providing at least one insert comprising an exterior texture on at least a portion of the at least one insert to aid in aligning the at least one insert onto at least one interior surface of the mold cavity.  
Voglewede is similarly concerned with downhole tools and tool manufacturing (paragraph [0001]).  Voglewede teaches that the inserts 142 can include a rough outer surface or other surface features to prevent migration of the inserts 142 within the reinforcing material 318 or to provide mechanical interlocking of the inserts 142 with the reinforcing material 318 (paragraph [0052]).  Voglewede teaches that the inserts 142 can mate with features within the mold assembly (paragraph [0052]).  Voglewede teaches that the insert 142 j can be formed in a grid or lattice shape (paragraph [0051]).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer surface of the inserts of Cleboski to include a rough outer surface or other surface features, as taught by Voglewede to mate with features within the mold assembly thus preventing migration of the inserts within the reinforcing material.  

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Cleboski et al. (US 2012/0005966 A1) as applied to claim 1 above, and further in view of Overstreet et al. (US 20160090824 A1).  
Regarding claim 23, Cleboski teaches the method of claim 1 as stated above.  
Cleboski is silent regarding selecting the at least one insert to comprise a hydrophobic material.  
Overstreet is similarly concerned with downhole tools used during drilling, completion, and production phases of, for example, obtaining hydrocarbons from a producing formation within a subterranean wellbore (paragraph [0001]).  Overstreet teaches that tools and other assemblies and components used downhole during the completion and production phases of the wellbore can be subject to scale buildup and balling over time, and that the buildup of scale and balling can lead to decreased operational efficiency, increased power consumption, and/or decreased usable lifetime for such downhole equipment (paragraph [0008]).  Overstreet teaches a downhole tool comprises a body having a composition, a layer of hydrophobic material metallurgically bonded to a surface of the body, the layer of material comprising a discontinuous phase comprising a metal boride and a first continuous phase comprising a metal binder, and an interface between the layer of hydrophobic material and the body comprising the metal boride dispersed within a second continuous phase, the second continuous phase comprising the metal binder and the composition of the body (paragraph [0010]).  Overstreet teaches that the layers of material 144 described herein may provide enhanced resistance to scale buildup and balling in or on tools used in downhole environments, while maintaining desirable levels of wear-resistance and erosion-resistance –thus, by employing such layers of material on downhole tools, power consumption may be reduced, operational efficiency may be increased, and/or the serviceable life of the downhole tools may be extended (paragraph [0060]).  Overstreet teaches that the layer of material 144 may be integral and chemically attached to the body 140 and may remain attached to the body 140 longer than a conventional hydrophobic material that is only physically attached to the body 140 (paragraph [0060]).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the body of Cleboski to add hydrophobic material which is integral and chemically attached to the body, as taught by Overstreet such that power consumption may be reduced, operational efficiency may be increased, and/or the serviceable life of the downhole tools may be extended.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 05/10/2022 have been fully considered but they are not persuasive.  Applicant argues that Cleboski describes "[t]he mesh size of the superabrasive particles 71 may be, for example, from +20 ASTM (American Society for Testing and Materials) to -400 ASTM, or approximately 37 microns to 841 microns in diameter." Id., ¶ [0055] (remarks, page 8).  Applicant argues that strips 61 "may be prepared to receive diamonds or other superabrasive particles 71" to form a soft or green insert 91 (remarks, page 8).  Applicant further argues that Cleboski appears to be silent regarding an opening of a strip 61 or an insert 91 sized to receive a respective PDC cutting element and defining a location of a corresponding cutting element pocket within the bit body to be formed within the drill bit crown mold 103, the corresponding cutting element pocket configured to receive the respective PDC cutting element (remarks, page 8).  This is not found convincing because Cleboski teaches that the superabrasive particles 71 may be of any selected size and shape (paragraph [0055]; any size and shape reads on sized to receive a respective PDC cutting element).  Cleboski teaches that bit 31 may also include cutter pockets 42 in the blades 39 configured to receive cutting elements 44 (paragraph [0036]).  Cleboski teaches that cutting elements 44 may have a face made of polycrystalline diamond compact (PDC) or some other hard material for shearing away the formation to be drilled (paragraph [0036]).  Additionally, it is noted that the features upon which applicant relies (i.e., a specific measurement) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The Examiner requests that interviews not be scheduled during the last week of each fiscal quarter or the last half of September, which is the end of the fiscal year.  Q4: 9/12/22-9/30/22; Q1: 12/12/22-12/16/22.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REBECCA JANSSEN/Primary Examiner, Art Unit 1733